Citation Nr: 1302331	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  12-19 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea, including as secondary to service-connected right ankle disability.

2.  Whether new and material evidence has been received to reopen service connection for a right knee disorder, including as secondary to service-connected right ankle disability.

3.  Entitlement to an increased rating in excess of 10 percent for service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1998 to September 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a right knee disorder and sleep apnea.  

The Board notes that the RO failed to adjudicate whether new and material evidence had been submitted to reopen the claim for service connection for a right knee disorder.  The Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  The Board has characterized the claim accordingly.

The Board notes that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

In his substantive appeal, the Veteran implied that he believes he should also be service-connected for a left elbow condition.  Such a claim has not been considered by the RO and is not before the Board.  Therefore, it is REFERRED for adjudication.

The matter of entitlement to service connection for a right knee disorder based on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a current sleep disorder.

2.  An August 2007 RO decision denied service connection for a right knee disorder.  The Veteran did not file a notice of disagreement, and no evidence was received within the year following this decision.

3.  The evidence associated with the claims file subsequent to the August 2007 RO decision regarding the claim for service connection for a right knee disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

4.  For the entire increased rating period, the Veteran's service-connected right ankle disability manifested pain on palpation of the right ankle, but manifested in no limited motion of the right ankle, including motion limited by pain and other orthopedic factors, and ankylosis or malunion of the tibia and fibula with marked knee or ankle disability were not shown.

5.  A residual scar, status post right ankle surgery, is less than 39 square centimeters in area, is superficial, stable and not painful on examination.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder have not been met.  
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  The August 2007 RO decision which denied service connection for a right knee disorder is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

3.  New and material evidence having been received, the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  The criteria for an increased rating in excess of 10 percent for right ankle disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010-5271 (2012).

5.  The criteria for a separate compensable rating for a residual scar, status post right ankle surgery, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno; Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Sleep Disorder

A review of the service treatment records show no complaints or treatment for a sleep disorder during service.  The Veteran does not contend otherwise.  Indeed, he asserts that he has a sleep disorder that is secondary to his service-connected right ankle disability.  

To prevail on the issue of secondary service causation, the record must show 
(1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

The Board finds that the Veteran does not have a current sleep disorder.  The post-discharge evidence of record does not contain any notation indicating a diagnosis of a sleep disorder.  In a July 2010 VA general medical examination, the Veteran did not report any trouble sleeping and was not diagnosed with a sleeping disorder.  In the February 2012 VA sleep apnea examination, the Veteran specifically denied any previous sleep study or use of a continuous airway pressure (CPAP) machine.  The VA examiner opined that it was less likely than not that the Veteran's claimed sleep apnea was secondary to service-connected right ankle disability.  The VA examiner reasoned that there is no current objective clinical evidence of a sleep disorder other than subjective complaints of insomnia related to chronic pain.  

The VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  As noted above, the Veteran was provided a VA examination to determine whether his symptoms were indicative of a chronic sleep disorder, but no such condition was shown.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.  

The Board acknowledges the Veteran's lay statements indicating that he has a current sleep disorder that is related to his service-connected right ankle disability.  To the extent that the Veteran contends that he has a current diagnosis of sleep apnea, he is not competent to render such a medical opinion regarding the more complex disability of sleep apnea, a disability that requires specific clinical testing to observe and diagnose.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  This is not a case in which the Veteran's lay beliefs alone can serve to establish a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  See also Rucker, 10 Vet. App. at 74 (a veteran is competent to report in-service "injury" of radiation exposure, but is not competent to diagnose carcinoma (cancer) or relate it to service).

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a sleep disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


New and Material Evidence - Right Knee Disorder

In an August 2007 rating decision, the RO denied the Veteran's claim for service connection for a right knee disorder, because the evidence did not show that the Veteran's right knee disorder was related to service.  He was properly notified of the August 2007 rating decision and did not appeal.  No evidence was received by the RO within the year following that decision.  38 C.F.R. § 3.156(b).  Therefore, the August 2007 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting that the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 2007 RO decision included statements from the Veteran, the Veteran's service treatment records, and post-service VA treatment medical records which cover a period through July 2007.  In an August 2007 VA examination report, the VA examiner diagnosed pattelofemoral syndrome.

In the August 2007 RO decision, the RO denied service connection for a right knee disorder, finding that the Veteran's current right knee disability was not related to his active service.  As such, for evidence to be new and material, it would have to tend to show that the Veteran's current right knee disability is related to his active service.

Briefly reviewing the evidence received since the August 2007 RO decision, in August 2009, the Veteran contended that his right knee disorder was due to his service-connected right ankle disability.  See Shade, 24 Vet. App. at 118.  In a September 2011 VA joints examination, the Veteran was diagnosed with chondromalacia patella.  The Veteran reported that he had mechanical right knee pain since September 2001.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno, 6 Vet. App. at 469-70 (finding lay testimony competent when it concerns features or symptoms of injury or illness).

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the statement from the Veteran in the September 2011 VA examination showed that the Veteran had experienced mechanical right knee pain in service and since service separation.  

Based on this additional evidence, the Board finds that the evidence received since the August 2007 RO decision regarding the Veteran's claim for service connection for right knee disorder is new and material, as it relates to unestablished facts of right knee pain symptoms in service and continuous post-service right knee disorder symptoms that stand a reasonable possibility of establishing a nexus to service.  Accordingly, the evidence is new and material, and service connection for right knee disorder must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. 
§ 4.27 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010 (traumatic arthritis) directs that arthritis be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

The Veteran is in receipt of a 10 percent rating for service-connected right ankle disability for the entire increased rating period under the provisions of 38 C.F.R. § 4.71a, DC 5010-5271, for moderate limited motion of the ankle.  See 38 C.F.R. 
§ 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned). 

Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.  A disability rating for limitation of motion includes limitation of motion due to arthritis, pain, weakness, fatigability, incoordination, and other orthopedic factors that limit motion.  See 38 C.F.R. § 4.40, 4.45, 4.59.

The words "moderate" and "marked" as used in this and other Diagnostic Codes are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at an equitable and just decision.  38 C.F.R. § 4.6 (2012).  Of assistance in rendering such a decision here is the fact that normal range of motion for the ankle is from 0 degrees to 20 degrees dorsiflexion and from 0 degrees to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 10 percent for any period.  

In the November 2010 VA joints examination, the Veteran reported swelling of his right foot.  The Veteran also reported pain in the right foot, but that he was not currently being treated by any medical provider.  

During the November 2010 physical examination, the VA examiner reported a normal gait.  The VA examiner also reported no heat, swelling, redness, abnormal weight bearing, or abnormal wear pattern to the shoes.  The VA examiner further reported the Achilles was straight and nontender with weight-bearing and non-weight.  The VA examiner also reported no evidence of high arch, hammertoes, clawfoot, or other deformity.  The diagnosis was right foot talonavicular joint degenerative changes.  

The February 2012 VA examination of the right ankle reflects that the Veteran did not utilize any assistive devices for walking.  A range of motion summary in February 2012 indicated that the Veteran's dorsiflexion was 20 degrees or greater.  Plantar flexion was to 45 degrees or greater.  Inversion was to 20 degrees or greater and eversion was to 20 degrees or greater.  There was no pain noted with any of these motions.  There was no noted additional limitation of motion with repetitive use due to painful motion, weakness, impaired endurance, incoordination, or instability.  The VA examiner also reported no ankylosis or malunion of the ankle and that there was no functional loss or functional impairment of the right ankle.

The Board finds that a higher rating is not warranted under DC 5271, as there is no evidence of marked limitation of motion.  The evidence does not show ankylosis of the ankle, malunion of the os calcis or astragalus or astragalectomy.  Therefore, DCs 5270, 5272, 5273, and 5274 are not for application.  The Board has considered assigning a higher disability rating based on functional loss.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca.  However, the evidence does not show that the Veteran's disability resulted in additional functional loss of the right ankle due to symptoms of pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.

The Veteran may genuinely believe that the severity of his right ankle disability merits a higher rating.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether his right ankle has ankylosis or has markedly limited motion.  See Layno at 469.  Thus, his opinion is far outweighed by the detailed opinions provided by the VA medical professionals, which show that the criteria for higher ratings for a right ankle disability has not been met.  See Jandreau.

Based upon these findings, the current evaluative framework of the assignment of a 10 percent rating for moderate limited motion of the right ankle should remain in effect, as the evidence does not show that the service-connected right ankle disability has met or more nearly approximated marked limited motion of the right ankle for any period.  38 C.F.R. § 4.71a, DC 5271.  

The Board also finds that a separate rating is not warranted for the residual scar of the right ankle area.  The November 2010 VA examination report reflects that the scar is a well healed scar measuring 4 cm by 0.3 cm.  The VA examiner also reported the scar was highly mobile, did not adhere to the underlying tissue, did not restrict motion, and was flat and of normal tone and texture.  The February 2012 VA examination report reflects that the scar was not painful nor unstable and had a total area less than 39 square cm.  Therefore, the criteria for a separate compensable rating for the residual scar are not met.  38 C.F.R. § 4.118, DC 7802, 7803, 7804 (2012).

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2009), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplates the Veteran's service-connected right ankle disability.  The service-connected right ankle rating criteria specifically provide for ratings based on the presence of arthritis, and limitation of motion of the ankle, including due to pain and other orthopedic factors.  Because the schedular rating criteria is adequate to rate the Veteran's service-connected right ankle disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

The Board acknowledges the Veteran's assertion that he experiences impairment as a result of his right ankle disability.  Specifically, the Veteran has reported pain, tenderness, and swelling.  He reports that he is unable to perform certain activities (running) or walk or stand for prolonged periods.  The Veteran, as a lay person, is competent to provide such evidence of how his right ankle disability affects his everyday life.  See Layno, 6 Vet. App. at 469-70 (finding lay testimony competent when it concerns features or symptoms of injury or illness).  While the Board finds the Veteran credible, VA must consider only the rating criteria and other applicable regulations to rate a disability.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

The Veteran has not described any exceptional or unusual features or symptoms of the disability.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in November 2006, September 2009, and June 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded VA examinations pertaining to the issues on appeal during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr; Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist.  

Finally, the Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The record indicates that the Veteran is currently working full-time, and there is no allegation that his service-connected disorders have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   




[Continued on Next Page]
ORDER

Service connection for sleep disorder is denied.

New and material evidence having been received, service connection for right knee disorder is reopened.

An increased rating in excess of 10 percent for right ankle disability is denied.

A separate compensable rating for a residual scar, status post right ankle surgery, is denied.


REMAND

A review of the record discloses a need for further development prior to appellate review on the merits of the claim for service connection for a right knee disorder.  

In this case, the claims file does not include a medical opinion addressing whether the Veteran's current right knee disorder is related to service.  In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden, 381 F.3d at 1167.

With respect to a current disability, the evidence shows that the Veteran has been diagnosed with chondromalacia patella of the right knee.  Concerning the question of in-service disease or injury of the right knee, during the September 2011 VA joints examination, the Veteran reported mechanical right knee pain since service in September 2001.  See Bennett (the Board may rely upon lay testimony as to observable facts).  In an April 2006 service treatment record, the Veteran reported severe right knee pain.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's currently diagnosed right knee disability, and his military service, in particular the reported right knee pain in service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the reported right knee pain in service, the current diagnosis of chondromalacia patella of the right knee, and the Veteran's statements asserting a relationship between the current disorder and service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current right knee disability is causally related to active service.  

The Board notes that the Veteran was provided with a VA medical examination of the right knee in February 2012; however, the examiner only provided an opinion regarding service connection for the right knee as secondary to the service-connected right ankle disability, it did not provide an opinion regarding direct service connection for right knee disorder.

Accordingly, the issue of right knee disorder is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's right knee disorder.  The relevant documents in the claims folder should be made available to the VA examiner for review.  

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of all the record, including service treatment records, history of the Veteran, and clinical findings, the VA examiner is requested to offer the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that any current right knee disability began during service or is otherwise linked to some incident of active duty?  In rendering the opinion, the VA examiner should note the April 2006 service treatment record reflecting severe knee pain.  

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

2.  Then, readjudicate the claim and provide the Veteran a supplemental statement of the case (SSOC) if it remains denied.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


